 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DELBERT RONDEL GARDNER,                            No. 2:18-cv-0741 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    JERRY E. BROWN, et al.,
15                       Defendants.
16

17          Plaintiff is a state prisoner proceeding pro se and in forma pauperis with a civil rights

18   action pursuant to 42 U.S.C. § 1983. Plaintiff claims defendants have failed to provide him with

19   adequate medical treatment and have handled his administrative appeals improperly. Presently

20   before the court is a motion plaintiff captioned as “Supplemental motion to allow all evidence to

21   be” compiled into one tangible second “amended complaint and allow” summons of defendants.

22   (ECF No. 43.) Nowhere in the body of the motion does plaintiff elaborate on his requests

23   regarding filing an amended complaint or sending service documents to all the defendants.

24          To the extent plaintiff is requesting that all of his recent filings be considered together as

25   the second amended complaint, such request will be denied. As set forth in the court’s June 5,

26   2019 order, Local Rule 220 requires that an amended complaint be complete in itself without

27   reference to any prior pleading. (See ECF No. 42 at 2.)

28   ////
                                                        1
 1             To the extent plaintiff is requesting to file an amended complaint, that request will be

 2   denied as moot. The court previously directed plaintiff to file an amended complaint. Further, as

 3   stated previously, the court will not issue service documents for any defendant until plaintiff

 4   states a potentially cognizable claim.

 5             For the reasons set forth above, IT IS HEREBY ORDERED that:

 6             1. Plaintiff’s motion to amend the complaint (ECF No. 43) is denied as moot; and

 7             2. Plaintiff’s request for service documents is denied.

 8   Dated: June 11, 2019

 9

10

11

12

13

14
     DLB:12
15   DLB:1/Orders/Prisoner.Civil.Rights/gard0741.mt.am’d


16

17

18

19

20
21

22

23

24

25

26
27

28
                                                           2
